 
THIS DEBENTURE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 
American Petro-Hunter, Inc.
 
AMENDED AND RESTATED CONVERTIBLE DEBENTURE
 
May 4, 2011
Up to $1,800,000



THIS AMENDED AND RESTATED CONVERTIBLE DEBENTURE (this “Restated Debenture”), is
made by and between American Petro-Hunter, Inc., a Nevada corporation (the
“Company”), and Maxum Overseas Fund (the “Holder”).


RECITALS


WHEREAS, the Company and the Holder previously entered into the Convertible
Debenture, dated May 17, 2010, as amended (the “Previous Debenture”), pursuant
to which the Holder agreed to advance up to $1,500,000 to the Company.


WHEREAS, the Company and the Holder now desire to amend and restate the Previous
Debenture to increase the amount that may be advanced to the Company by the
Holder, to change the repayment and default provisions, and to make certain
other changes as set forth herein.


WHEREAS, Section 8.1 of the Previous Debenture provides that any provision of
the Previous Debenture may be amended with the written consent of the Company
and the Holder.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


AGREEMENT
 
The Company, for value received, promises to pay to the order of the Holder, the
aggregate principal balance of all amounts advanced by the Holder to the Company
(the “Principal”) under this Restated Debenture as evidenced by the Ledger of
Advances and Prepayments, attached hereto as Attachment 1 (the “Ledger”), plus
simple interest thereon to be paid monthly in arrears from the date set forth
opposite such advances on the Ledger at an annual interest rate equal to twenty
four percent (24%).  The Company covenants and agrees that, subject to
applicable law, all such payments of simple interest due and payable shall be
made in priority to any other expenditures or payments of obligations of the
Company, other than direct well operating costs.  Interest shall be computed on
the basis of a year of 365 days for the actual number of days elapsed.  Any
remaining principal and interest will be payable at the principal office of the
Company or by mail to the registered address of the Holder on or before the
applicable “Repayment Date” (as defined below) except that no payment will be
required to the extent that such principal and interest are or have been paid,
converted or exchanged pursuant to the terms hereof or under the Agreement (as
defined below).

 
 

--------------------------------------------------------------------------------

 
 
This Restated Debenture is issued by the Company in connection with that certain
Debenture and Warrant Purchase Agreement dated May 17, 2010 (the “Original Issue
Date”), as amended (the “Agreement”).  This Restated Debenture incorporates by
reference all the terms of the Agreement.  The following is a statement of the
rights of the Holder and the conditions to which this Restated Debenture is
subject, and to which the Holder, by the acceptance of this Restated Debenture,
agrees:
 
1.           Definitions.  As used in this Restated Debenture, the following
terms, unless the context otherwise requires, have the following meanings:
 
1.1           “Company” will mean American Petro-Hunter, Inc. and will include
any corporation, partnership, limited liability company or other entity that
will succeed to or assume the obligations of the Company under this Restated
Debenture.
 
1.2           “Holder” will mean any person who will at the time be the
registered holder of this Restated Debenture.
 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement
 
2.           Draw Downs.  As set forth on the Ledger, as of the Original Issue
Date Holder has loaned to the Company an aggregate principal amount of $494,000
(the “Initial Advance”).  The Holder agrees to immediately lend such additional
cash amounts to the Company as the Company may request from time to time (each a
“Draw Down”), up to an aggregate principal amount of $1,800,000 (including the
Initial Advance) (the “Full Commitment Amount”); provided however, that the
Holder shall not be obligated to advance any Draw Down request for an amount
less than $100,000.  All Draw Downs made on account of principal hereof shall be
recorded on the Ledger and signed by Holder and the Company where indicated;
provided however, that the failure of the Holder to sign the Ledger shall have
no effect on the Holder’s obligation to advance any Draw Down.  The applicable
Repayment Date for each Draw Down and for the Initial Advance shall be the one
year anniversary of the date such funds are initially advanced to the Company as
indicated on the Ledger.  Simultaneously with the receipt of any Draw Down
funds, the Company shall issue to the Holder a Warrant to purchase an amount of
shares of Common Stock of the Company equal to the amount of such Draw Down
divided by the then applicable Conversion Price (as defined below) and otherwise
on the terms and conditions set forth in the Warrant.
 
3.           Conversion
 
3.1             Conversion at Holder’s Election.  At any time prior to the
Repayment Date, Holder at its option and upon prior written notice to the
Company, may convert in whole or in part the then outstanding Principal and
accrued but unpaid interest thereon (the “Debt”) into shares of common stock of
the Company at the then applicable Conversion Price (as defined below).  The
“Conversion Price” shall initially be $0.25, but shall be subject to adjustment
as set forth in Sections 3.3 and 3.4 below and for any stock dividends,
combinations, splits, recapitalizations and the like after the date hereof.  The
form of this Restated Debenture need not be changed because of any adjustment in
the Conversion Price or in the number of shares of common stock issuable upon
its conversion.  Notwithstanding the foregoing, the number of shares of Company
common stock that may be acquired by the Holder upon any conversion of the Debt
shall be limited to the extent necessary to ensure that, following such
conversion, the total number of shares of Company common stock then beneficially
owned by the Holder and its affiliates and any other persons whose beneficial
ownership of Company common stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Company common stock (including
for such purpose the shares of Company common stock issuable upon such
conversion).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, the Holder may waive such limitation
on conversion contained in this Section 3.1 or increase or decrease such
limitation percentage to any other percentage as specified in a written notice
to the Company.

 
2

--------------------------------------------------------------------------------

 
 
3.2           Conversion at Company’s Election.  At any time prior to the
Repayment Date, if the trailing Volume Weighted Average Price (as calculated
based upon the price and volume quotes reported by NASDAQ over the previous five
(5) trading days) of the Company’s common stock exceeds $1.50 per share (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like after the date hereof), the Company may at its option convert in whole
or in part the Debt into shares of common stock of the Company at the then
applicable Conversion Price.  The Company will provide prior written notice to
the Holder of its election to convert the Debt.  Notwithstanding the foregoing,
the amount of Debt which the Company may elect to convert shall be limited to
the extent necessary to ensure that, following such conversion, the total number
of shares of Company common stock then beneficially owned by the Holder and its
affiliates and any other persons whose beneficial ownership of Company common
stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Company common stock (including for such purpose the
shares of Company common stock issuable upon such conversion).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, the Holder may waive such limitation
on conversion contained in this Section 3.2 or increase or decrease such
limitation percentage to any other percentage as specified in a written notice
to the Company.
 
3.3           Adjustments to Conversion Price.  In the event that any warrant
outstanding as of the Effective Date to purchase Common Stock of the Company
previously issued by the Company is exercised by the holder thereof for a price
less than the then applicable Conversion Price (the “Warrant Exercise Price”),
the Conversion Price will be reduced to the Warrant Exercise Price.  Upon an
exchange pursuant to Section 3.4 below, the Conversion Price for any Debt that
remains outstanding or which may be subsequently owed hereunder shall be
adjusted to equal the price at which the notes received in such exchange may be
converted into Common Stock of the Company, and the exercise price of any
outstanding Warrants shall be correspondingly adjusted.
 
3.4           Exchange in Future Financing.  If within eighteen (18) months of
the Original Issue Date the Company completes a financing (other than the Draw
Downs) yielding aggregate gross proceeds or borrowings to the Company of at
least twenty five thousand dollars ($25,000) (excluding any proceeds or
borrowings associated with the exchange contemplated hereby) (the “Qualified
Financing”), the Holder may elect to exchange the Debt and/or the shares
issuable or issued upon conversion thereof (the “Conversion Shares”)
simultaneously with the initial closing of such Qualified Financing as follows:
 
(a)  In the event of a debt Qualified Financing, the Holder may at its option
exchange in whole or in part the Debt for a promissory note (or other evidence
of indebtedness) in the same form and with the same terms and conditions as
those issued in such Qualified Financing and in a principal amount equal to the
then outstanding Debt, as if such Debt amount had been directly invested in such
Qualified Financing.
 
(b)  In the event of an equity Qualified Financing, the Holder may at its option
exchange in whole or in part the Conversion Shares for shares of stock of the
same class and series and with the same rights, preferences and privileges as
those issued in such Qualified Financing and in an amount equal to the number of
such Conversion Shares held by the Holder (assuming on an as-converted basis)
multiplied by the Conversion Price which was applicable to such shares at the
time of their conversion or as adjusted herein, divided by the price per share
paid by the other investors in such Qualified Financing.

 
3

--------------------------------------------------------------------------------

 
 
To the extent the other participants in the Qualified Financing are required to
execute or deliver any other documents or meet any qualifications as a condition
to their investment, the Holder’s exchange shall be subject to the same
requirements and qualifications.  The Holder will be solely responsible for any
tax consequences resulting to the Holder from such exchange.
 
3.5           Surrender of Debenture.  In the event of any conversion or
exchange, the Holder will surrender the original copy of this Restated Debenture
and the original stock certificate for any Conversion Shares, if applicable, for
conversion or exchange at the principal office of the Company at the time of
such closing.  Holder agrees to execute all necessary documents in connection
with the conversion or exchange of this Restated Debenture, including, in the
case of a conversion, a definitive stock purchase agreement.  If upon such
conversion or exchange of this Restated Debenture a fraction of a share would
result, then the Company will round up to the nearest whole share.
 
3.6           Partial Conversion or Exchange.  All rights with respect to such
portion of this Restated Debenture converted pursuant to Section 3.1, 3.2 or the
Agreement or exchanged pursuant to Section 3.4 shall terminate upon issuance of
the Conversion Shares or the closing of the Qualified
Financing.  Notwithstanding the foregoing, the Holder agrees to surrender this
Restated Debenture and any Conversion Shares, if applicable, to the Company for
cancellation as to that portion of the Restated Debenture or Conversion Shares
that the Holder elects to convert or exchange as soon as possible following such
conversion or exchange, and the Company shall execute and deliver a new Restated
Debenture and new stock certificate, if applicable, upon the same terms and
conditions set forth herein, dated the Original Issue Date, evidencing the right
of the Holder to the balance of the principal, the right of the Company to
future Draw Downs (to the extent the Company has drawn down less than the Full
Commitment Amount), and Conversion Shares that were not converted or exchanged
(and accrued but unpaid interest thereon, as applicable).
 
4.           Issuance of Consideration.  As soon as practicable after conversion
of this Restated Debenture pursuant to Section 3 or the Agreement and receipt of
the original Restated Debenture and related documents, but in not event later
than five (5) business days, the Company at its expense will cause to be issued
in the name of and delivered to the Holder, a certificate or certificates for
the number of shares of securities to which the Holder will be entitled on such
conversion (bearing such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel for the Company),
together with any other securities and property, if any, to which the Holder is
entitled on such conversion under the terms of this Restated Debenture.  Any
securities issuable in connection with a Qualified Financing exchange shall be
issued pursuant to the terms of such Qualified Financing.
 
5.           Adjustment for Reorganization, Consolidation, Merger.  In the event
(a) of any reorganization of the Company, (b) the Company consolidates with or
merges into another entity, (c) the Company sells all or substantially all of
its assets to another entity and then distributes the proceeds to its
shareholders, or (d) the Company issues or otherwise sells securities
representing more than 50% of the voting power of the Company in a single or
series of related transactions immediately after giving effect to such
transaction or series of related transaction (each of such events shall be
referred to herein as a “Liquidation Event”), then, and in each such case, the
Holder, upon the conversion of this Restated Debenture at any time after the
consummation of any Liquidation Event shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the conversion of
this Restated Debenture prior to such consummation, the stock or other
securities or property to which the Holder would have been entitled upon the
consummation of such Liquidation Event if the Holder had converted this Restated
Debenture immediately prior thereto, all subject to further adjustment as
provided in this Restated Debenture, and the successor or purchasing entity in a
Liquidation Event (if other than the Company) shall duly execute and deliver to
the Holder a supplement hereto acknowledging such entity’s obligations under
this Restated Debenture.

 
4

--------------------------------------------------------------------------------

 
 
6.           Defaults.  Holder may declare the entire unpaid principal and
accrued interest on this Restated Debenture immediately due and payable, by a
notice in writing to the Company if the Company defaults in the payment of
principal of the Restated Debenture or accrued interest thereon when due (a
“Default”).
 
7.           Prepayment.  At any time prior to the Repayment Date the Company
may prepay, in whole or in part, the Debt in full satisfaction and accord of the
Company’s obligations under this Restated Debenture.  Any prepayment shall be
credited first to accrued but unpaid interest and the balance to principal, and
interest shall cease to accrue on the amount of principal so paid.  All
prepayments shall be recorded on the Ledger and signed by Holder and the Company
where indicated; provided however, that the failure of the Holder to sign the
Ledger shall have no effect on the Company’s right to prepay.
 
8.           Secured Debenture.  The full amount of this Restated Debenture is
secured by the Collateral identified and described as security herefor in the
Security Agreement between the Company and the Holder as of even date herewith,
as the same may be modified, amended, supplemented or restated from time to
time.
 
9.           Miscellaneous.
 
9.1           Waiver and Amendment.  Any provision of this Restated Debenture
may be amended, waived or modified only upon the written consent of the Company
and the Holder.
 
9.2           Restrictions on Transfer.  This Restated Debenture may only be
transferred in compliance with applicable state and federal laws.  All rights
and obligations of the Company and the Holder will be binding upon and benefit
the successors, assigns, heirs, and administrators of the parties.
 
9.3           No Assignment.  Holder may not transfer or assign all or any part
of this Restated Debenture except upon prior written notice to the Company and
with the Company’s prior written consent, which consent shall not be
unreasonably withheld.
 
9.4           Entire Agreement.  The Company and Holder each acknowledge and
agree that this Restated Debenture amends and restates in its entirety the
Previous Debenture and constitutes the full and entire understanding between the
parties with respect to the subject matter hereof.
 
9.5           Governing Law.  This Restated Debenture will be governed by the
laws of the State of Nevada applicable to contracts between Nevada residents
wholly to be performed in Nevada.

 
[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Restated Debenture to be issued
as of the date first above written.
 
American Petro-Hunter, Inc.
a Nevada corporation
   
By:
/s/ Robert McIntosh
 
  Robert McIntosh
 
  Chief Executive Officer



Agreed and Accepted by the Holder:
 
Maxum Overseas Fund
   
By:
/s/ Kenneth Taves
 
Name: Kenneth Taves
 
Title: Portfolio Manager

 
 
6

--------------------------------------------------------------------------------

 